Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/12/2021 has been entered.
Response to Amendment
The amendment received on 1/12/2021 has been entered, considered, and an action on the merits follows.
Previous rejection of claims 8, 10 and 12-16 under 35 USC 112(b) have been withdrawn due to the amended claims. However, the amended claims present new rejections under 35 USC 112(b). See below for more detail.
The indicated allowability of claim 18 is withdrawn in view of the newly discovered written description rejections under 35 USC 112(a) and indefiniteness rejections under 35 USC 112(b). See below for more detail.
Previous double patenting warning has been withdrawn due to the amendment of claim 17 to now be dependent off of claim 3.
Applicant’s arguments, see pgs 3-4, with respect to the rejection of claims 1-7 and 9-17 under 35 USC 102 and 35 USC 103 have been fully considered and are persuasive. The examiner agrees Schneider fails to disclose a hollow space formed in an interior of the circular cone or a second section that penetrates the outer lateral surface of the first axially rotatable grinding means, such that the outer lateral surface is divided into multiple partial surfaces. Therefore, the rejection has been withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-11 and 17-19
[Claim 2, Lines 1-3] and [Claim 18, Lines 17-18] each recite “the circular cone of the first axially rotatable grinding means has a cone axis, a cone apex and a cone base”. Given the claim language, one would expect a complete cone having a physical base and a physical apex along with previously claimed structure of a hollow space within the cone and an outer lateral surface with teeth. However, the specification and drawings (Fig 2) show a physical base having four protrusions with outer lateral surfaces surrounding a hollow space, where the four protrusions extend upward at an angle and their trajectories have a four way imaginary intersection point. This imaginary intersection point is what the applicant appears to define as the cone apex. But the claimed language of a circular cone having a base and an apex is not something the specification and drawings support. An apex is the top point of a structural cone and not an imaginary intersection point. Further, the claims consistently recite physical structural elements of a cone, such as a base, an outer lateral surface and an apex. While the drawings show the base and outer lateral surface as physical structure, the drawings show the apex as an imaginary point where the imaginary trajectory lines of the outer lateral surface would meet. The drawings show that these imaginary trajectory lines, combined with actual structure, resemble a circular cone. However, that is not what is claimed. What is claimed, is physical cone structure having a base, apex and outer surface. Further, according to the specification, the at least one first and at least one second sections appear to be defined as open space or imaginary planes within the first grinding means. However, when reading these claims, one would interpret the at least one first and at least one second sections to be physical surfaces of 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
[Claim 1, Lines 15-18] and [Claim 12, Lines 17-20] each recite “at least one second section…penetrates the outer lateral surface of the first axially rotatable grinding means such that the outer lateral surface is divided into multiple partial surfaces”. However, the claim only requires at least one second section. If there was only a single second section penetrating the outer lateral surface of a cone, there would still by one outer lateral surface and not multiple partial surfaces as claimed. Given a single second section penetrating, the outer lateral surface would extend all around the cone shape until it reaches back to the same point where the second section penetrates, which describes a single surface. Therefore it is unclear how an at least one second 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 2 and 18 recites the broad recitation “wherein the circular cone has the at least one second section, which extends along part of the outer lateral surface from the cone apex towards a base surface of the circular cone”, and the claims also recite “wherein the at least one second section extends along part of the generatrix of the circular cone from the cone apex towards the base surface” which is the narrower statement of the limitation. The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 4, Lines 3-6 recite “the two second sections are connected to each other…by the at least one third section, wherein the at least one third section extends from the one generatrix to the other generatrix and passes through the cone axis”. However, it is unclear how a third section (or surface) of a transport channel can extend through the axis of the cone. Is this at least one third section intending to be traveling as a surface of a tunnel through the cone? Or does the third section comprise multiple 
Claim 5, Lines 6-8 recite “each third section extends…starting from the cone axis and radially starting from the at least one first section as far as each second section”.  However, it is unclear how each third section can start at both the cone axis and the at least one first section. The first section only adjoins the second section at an angle while the second section penetrates the outer lateral surface, as claimed in claim 1. Therefore, given that the first section and second section are adjoined as part of the transport channel on the outer lateral surface, the cone axis and first section would not be considered the same start point. 
Claim 6, Lines 6-8 recite “the respective third section extends from a second section to the opposite second section and passes through the cone axis”. However, it is unclear how a third section of a transport channel can extend through the axis of the cone. Are the third sections intending to be traveling as a surface of a tunnel through the cone towards another second section? Or does the third section comprise multiple surfaces that travel over top the cone and through the axis to another second section.
Claim 11, Lines 4-6 recite “a greatest distance between the convex surface and the base surface of the circular cone is created on the cone axis”. It is unclear how this convex surface is related to the previously recited at least one third section. The claim previously reads “the at least one third section connects the at least one second section to the at least on first section in such a manner that a surface that is convex with respect to the base surface…is formed inside the circular cone”. Therefore if this convex surface 
[Claim 14, Lines 2-3] and [Claim 16, Lines 2-3] each recite “the at least one transport channel…comprises wide breakthroughs”. However at least one transport channel is defined as having an at least one first section and at least one second section adjoining the at least one first section at an angle. If the transport channel is defined by these sections creating an empty space on the surface of a cone, how can the transport channel also have wide breakthroughs? It doesn’t make sense how an empty space can further comprise a breakthrough going through that empty space. Is each transport channel intended to be referred to as a wide breakthrough defined by the first and second sections?
Claim 15, Line 4 recites “at least one first section”. However claim 12 previously recites an at least one first section. Therefore it is unclear if the applicant is intending to refer to the same at least one first section or introduce a new at least one first section. For examination purposes, the examiner will interpret this limitation as “the at least one first section”.
Claim 15, Line 5 recites “at least one second section”. However claim 12 previously recites an at least one second section. Therefore it is unclear if the applicant is intending to refer to the same at least one second section or introduce a new at least 
Claim 15, Line 6 recites “an outer lateral surface”. However claim 12 previously recites an outer lateral surface. Therefore it is unclear if the applicant is intending to refer to the same outer lateral surface or introduce a new outer lateral surface. For examination purposes, the examiner will interpret this limitation as “the outer lateral surface”.
Note, no prior art rejection is being applied to claims 2-11, 14 and 16-19. However, if the 112(a) and 112(b) rejections are overcome by amending the claims, an art rejection might be made because the scope of the claims may change.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 12, 13 and 15  rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilson et al (hereinafter “Wilson”) (US 8,235,317 B2).
Regarding Claim 1, as best understood, Wilson discloses a crushing device (Figs 1-3) comprising at least two parts (3, 4) for crushing coarse-grained materials, including a first axially rotatable grinding means (4) designed as a circular cone with an outer lateral surface (Mod Fig 16 below) and a hollow space formed in an interior of the circular cone (Fig 5 shows hollow space on the underside of 4); a funnel-shaped second grinding means (3) (Fig 4) which is fixed with respect to the first axially rotatable grinding means (4) (Col 4, Lines 4-8), the second grinding means (3) accommodates the first axially rotatable grinding means (4) and is in operative connection with the first +axially rotatable grinding means (4) for the purpose of crushing the coarse-grained material (Col 3, Lines 26-35); wherein the outer lateral surface faces an inner lateral surface of the second grinding means (3) (Figs 2-3 show the surfaces facing each other), the outer lateral surface and the inner lateral surface each comprise teeth (Col 3, Lines 29-31); wherein the first axially rotatable grinding means (4) has at least one transport channel (33a) for the respective material to be crushed (Mod Fig 16 shows the transport channel as the surface along 33a); wherein the at least one transport channel (33a) has at least one first section extending axially (Mod Fig 16 shows the first section extending axially along an upper surface 33a) and at least one second section which adjoins the at least one first section at an angle (Mod Fig 16 shows the second section extending along a lower surface portion of 33a underneath the first section and then adjoining the first section at an angle) and penetrates the outer lateral surface of the first axially rotatable grinding means (Mod Fig 16 shows the second section penetrating into the outer lateral surface containing the teeth) such that the outer lateral surface is divided into multiple 

    PNG
    media_image1.png
    650
    841
    media_image1.png
    Greyscale


Regarding Claim 12, as best understood, Wilson discloses a method for crushing a coarse-grained material (Col 2, Lines 58-60) comprising: feeding the coarse-grained material into a crushing device (Figs 1-3) that includes a first axially rotatable grinding means (4) and a funnel-shaped second grinding means (3) which is fixed with respect to the first axially rotatable grinding means (4) (Col 4, Lines 4-8), the second grinding means (3) accommodates the first axially rotatable grinding means (4) and is in operative connection with the first axially rotatable grinding means (4) for the purpose 
Regarding Claim 13, as best understood, Wilson further discloses wherein upon entering the crushing device (Figs 1-3) the material encounters a smooth surface (top flat portion) of the first axially rotatable grinding means (4), is accelerated radially, and is fed to a coarse crushing area (Col 3, Lines 23-35).
Regarding Claim 15, as best understood, Wilson further discloses the first axially rotatable grinding means (4) has the at least one transport channel (33a) for the respective material to be crushed (Col 3, Lines 26-34 describe the material following along channel 33a); and wherein the at least one transport channel (33a) has the at least one first section extending axially (Mod Fig 16 shows the first section extending axially along an upper surface 33a) and the at least one second section which adjoins the at least one first section at an angle (Mod Fig 16 shows the second section extending along a lower surface portion of 33a underneath the first section and then adjoining the first section at an angle) and extends along part of the outer lateral surface of the first axially rotatable grinding means (Mod Fig 16 shows the second section extending along and into the outer lateral surface containing the teeth).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KRESSE whose telephone number is (571)272-4580.  The examiner can normally be reached on Monday - Friday 7:30-4:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW KRESSE/Examiner, Art Unit 3725                                                                                                                                                                                                        
/DEBRA M SULLIVAN/Primary Examiner, Art Unit 3725